DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020 has been entered.
This Office action is responsive to an amendment filed September 18, 2020. Claims 1-20 are pending. Claims 1 & 3-8 have been amended.
Allowable Subject Matter
Claims 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a device for collecting tear fluid including, inter alia, a body having outer and inner layers adapted for placement onto an eye, an inlet port for collecting tear fluid, a reservoir for storing tear fluid and a pump having protrusion having a convex shape extending from the outer layer of the body and adapted to flex due to a pressure the eyelid closing and/or opening to selectively draw fluid into the body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0192315 to Liu et al. discloses an in-situ tear sample collection and testing using a contact lens.
US 10,232,531 to Etzkorn et al. discloses methods and apparatus for forming a polymer layer around a structure using a plurality of protrusions.
US 2010/0042209 to Guanieri discloses an implantable ocular microapparatus to ameliorate glaucoma or an ocular overpressure causing disease.
US 3,958,560 to March discloses a non-invasive automatic glucose sensor system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791